DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1 are pending.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 rejected under 35 U.S.C. 103 as being unpatentable over Carr US 20180006483 in view of Sultenfuss US 20170063132.

Regarding claim 1, Carr teaches:
A wireless Wi-Fi electronic charging device system (Fig. 1 #1; Par 0013 “the wireless charging device 1”)comprising: 
a. A Wi-Fi signal device (Par 0016 “a transmitter for transmitting the signals in range of Wi-Fi”), wherein the Wi-Fi signal devices emits a Wi-Fi signal that is capable of providing a wireless electric charge to a battery of a small electronic device  (Par 0017 “The adaptor works by converting the signals transmitted by the transmitter, which are in range of Bluetooth® and Wi-Fi to electrical signals, which then charge the battery of the electronic device”); 
b. an outer housing (Fig 1 #1; Par 0013 “The device illustrated in the figure is a square shaped housing”), wherein the Wi-Fi signal device is housed within the outer housing  (Par 0015 “the transmitter inside the housing”).

Carr does not explicitly teach:
at least one vent in a side of the outer housing, wherein the at least one vent provides air flow to the Wi-Fi signal device.  
Sultenfuss teaches:
at least one vent (Fig 2a # 202) in a side of the outer housing, wherein the at least one vent provides air flow to the signal device.   (Fig 2a #202; Par 0061 “inlets 202 can be positioned relative to a respective antenna 203 to provide a direct path of airflow from a specific inlet 202, passing by a corresponding antenna 203”)

It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Carr to include at least one vent in a side of the outer housing, wherein the at least one vent provides air flow to the signal device taught by Sultenfuss for the purpose of providing the passive cooling effect (Refer to Par 0068) and since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Papa US 20130127425 Wi-Fi charging, Shin US 20110286374 Wi-Fi charging, Gollakota US 20170208597 Wi-Fi charging, Kawakita US 20180314312 Wi-Fi charging, Zeine US 20180287418 Wi-Fi charging.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARIKH K RANKINE whose telephone number is (571)272-8973.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on (571) 272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/TARIKH KANEM RANKINE/            Examiner, Art Unit 2859                                                                                                                                                                                            

/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859